DETAILED ACTION
	Applicant’s amendments to the claims, filed on 7/29/2021, were received. Claims 1-7 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	The requirement is still deemed proper and is therefore made FINAL.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.
Amended claims 3 and 4 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention originally claimed in claims 1-4, filed 12/27/2018, is drawn to an embodiment of the apparatus shown in Figs. 1 and 17 in Applicant’s specification (Spec., para 0027-0031, 0083-0088), which is related to carrying out a coating process (i.e., “Step S6”), whereby the apparatus comprises a moving mechanism that simultaneously moves the substrate holder and coating nozzle in first and second horizontal directions, respectively, that are orthogonal to each other.
The invention of independent claim 3, filed 7/29/2021, is drawn to an alternative embodiment of the apparatus that carries out the “Step S6” coating process, whereby the moving mechanism moves the substrate holder in a horizontally inclined direction relative to the horizontal direction of the coating nozzle (Spec., para 0110-0112; Drawings, Fig. 26) (see Pgs. 3-4 of Applicant’s Remarks filed 7/29/2021).
Thus, the different embodiments are deemed independent or distinct from each other since the different embodiments each comprise a different moving mechanism required to have characteristics mutually exclusive to each other to move the substrate holder in the different directions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3 and 4 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claim 1 is objected to because the limitation should be revised to read as “a controller that controls 

Claim Interpretation
No limitations are currently interpreted under 35 U.S.C. 112(f) since the claims 1-4 and 7 have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.

In claim 1, without “configured to” language between the controller and the claimed operation, the limitation “controls the moving mechanism to move the substrate holder in one direction, and, at the same time, move the coating nozzle in a direction orthogonal to the one direction while the coating liquid is ejected from the coating nozzle, so as to apply the coating liquid in a direction inclined with respect to the substrate held by the substrate holder” has been given its broadest reasonable interpretation and thus interpreted as an intended use of the controller.
Although the claims are interpreted in light of the specification, it is improper to import claim limitations form the specification (see MPEP 2111).  The current claim limitation does not require the controller actually operate in accordance with the recited functions. The prior art controller need only be capable of operating in the claimed Ex parte Steger, decision of the Board of Patent Appeals and Interferences, Application No. 10/608,091, Appeal No. 2009-010219, see Pg. 11).

Specification
The objection to the specification is withdrawn since claims 1-4 were amended.




Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (USP 5460653) in view Yamada (USP 5814368).
Regarding claim 1, Otani coating processing apparatus (see for example Figs. 8 and 9) that applies a coating liquid, comprising:
a conveyor/transport mechanism (substrate holder) that holds a board 30 (substrate) (col. 4, lines 50-53; col. 14, lines 47-66); 
a coating nozzle 10 that ejects a coating liquid to the board 30 (substrate) held by the conveyor/transport mechanism (substrate holder) to apply the coating liquid to the board 30 (substrate) (col. 6, lines 59-67 through col. 7, lines 1-58; see for example Figs. 8 and 9); and 
a moving mechanism including a substrate mover (implicit of conveyor and direction ‘A’) and a guide 32 (nozzle mover) that relatively moves the board 30 (substrate) and the coating nozzle 10, respectively, in an orthogonal direction (col. 6, lines 59-67 through col. 7, lines 1-19; see for example Figs. 8 and 9); and 


Otani further teaches that the circuitry (controller) moves the coating nozzle 10 while the coating liquid is ejected from the coating nozzle 10, so as to apply the coating liquid while the board 30 (substrate) is moving (col. 8, lines 15-52; see for example Fig. 11). Otani further teaches that the coating nozzle 10 and board 30 (substrate) are moved in orthogonal directions relative to each other so as to apply the coating liquid in a direction inclined with respect to the board 30 (substrate) held by the conveyor/transport mechanism (substrate holder) (col. 6, lines 59-67 through col. 7, lines 1-58; see for example Figs. 8 and 9; see direction ‘E’ for inclined coating liquid direction).

As mentioned above, Otani teaches a substrate mover (implicit of conveyor/transport mechanism and direction ‘A’) that moves the board 30 (substrate) (col. 4, lines 50-53; col. 6, lines 59-67 through col. 7, lines 1-19; see for example Figs. 8 and 9);
Otani further teaches that the conveyor is operable at a variable speed (col. 14, lines 56-60; col. 7, lines 16-20).

Thus, Otani neither explicitly teaches that the circuitry (controller) controls the substrate mover, nor that the substrate mover moves a substrate holder of the conveyor/transport mechanism.
However, Yamada teaches a control section 32 (controller) that controls a moving mechanism 18 (substrate mover) (col. 4, lines 8-10; col. 4, lines 23-46; see for example Fig. 1), wherein the moving mechanism 18 (substrate mover) moves a table 16 (substrate holder) (col. 3, lines 47-49), for the benefit of moving the table 16 (substrate holder) at a predetermined speed and synchronizing the moving mechanism 18 (substrate mover) and nozzle drive mechanism 24 (nozzle mover) (col. 4, lines 60-61). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry (controller) and conveyor/transport mechanism in Otani, as taught by Yamada, for the benefit of moving the substrate holder at a predetermined speed and synchronizing the moving mechanism.

The limitation “containing an optical material” in claim 1, line 4 refers to the coating composition and does not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The coating nozzle of Otani would be capable of depositing various compositions, including the claimed 

Regarding claim 2, the moving speed of the coating nozzle is capable of being equal to the moving speed of the substrate in the apparatus of the previous art combination above since the moving speeds of the nozzle and substrate holder are both variable (see for example Otani: col. 7, lines 13-19; Yamada: col. 3, lines 47-49). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP 2114(II)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (USP 5460653) in view Yamada (USP 5814368) as applied to claim 1 above, and in further view of Shiotsuka (US 20030134048, already of record).
Regarding claim 5, as mentioned above, Otani does not disclose details to the structure of the conveyor/transport mechanism.
However, Shiotsuke further teaches providing a fastening table 204 (substrate holder) that is smaller in size than the substrate 200 in a plan view, for the benefit of preventing the substrate holder from being stained by the coating material (para 0089; see for example Fig. 2b). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

Regarding claim 7, Otani does not explicitly teach a collector.
However, Shiotsuke further teaches a pan 205 (collector) for the coating liquid is provided below the table 204 (substrate holder) and coater 202 (coating nozzle), for the benefit of recovering coating material spouted outside the substrate (para 0092; see for example Figs. 2a,b).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a collector with the apparatus of Otani, as taught by Shiosuke, for the benefit of recovering coating material spouted outside the substrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otani (USP 5460653) in view Yamada (USP 5814368) as applied to claim 1 above, and in further view of Goto (US 20080254223).
The term “slit-shaped” in limitation “a slit-shaped ejecting port” is deemed definite since the ordinary artisan would understand the meaning of the term in view of Applicant’s specification (Spec., para 0030; Drawings, Fig. 3).

Regarding claim 6, Otani does not explicitly teach that coating nozzle 10 includes a slit-shaped ejection port.
.

Double Patenting
The nonstatutory double patenting rejection is withdrawn since instant claim 1 has been amended such that the claimed invention is sufficiently and patentably distinct from claim 1 of U.S. Patent No. 10850507.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717